          Case 1:16-cv-01533-ABJ Document 58-1 Filed 03/28/19 Page 1 of 3



                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA


OI EUROPEAN GROUP B.V.,

                                            Plaintiff,
                             v.                                  Case No. 1:16-cv-01533-ABJ

BOLIVARIAN REPUBLIC OF VENEZUELA,

                                          Defendant.

    DECLARATION OF JOSEPH D. PIZZURRO IN SUPPORT OF DEFENDANT
 BOLIVARIAN REPUBLIC OF VENEZUELA’S EMERGENCY MOTION TO STRIKE

         I, JOSEPH D. PIZZURRO, declare under penalty of perjury:

         1.        I am an attorney admitted to practice before this Court and a partner of the firm of

Curtis, Mallet-Prevost, Colt and Mosle LLP (“Curtis”), counsel for Defendant Bolivarian

Republic of Venezuela (“Republic”) in the above-captioned action. I submit this declaration in

support of the Republic’s Emergency Motion to Strike the Stipulated Order for Final Judgment

(ECF No. 56).

         2.        Pursuant to article 233 of the Venezuelan Constitution, beginning on January 10,

2019, the position of Presidency of Venezuela has been held by the President of the Venezuelan

National Assembly, Deputy Juan Guaidó.               On January 23, 2019, Juan Guaidó ratified the

application of article 233, acting as Interim President of Venezuela. That same day, President

Donald Trump issued a statement officially recognizing President Guaidó as the Interim

President of Venezuela and rejecting the legitimacy of the Maduro government. See Statement

from President Donald J. Trump Recognizing Venezuelan National Assembly President Juan

Guaid6        as   the   Interim    President   of   Venezuela    (Jan.   23,   2019),   available   at

https://www.whitehouse.gov/briefings-statements/statement-president-donald-j-trump-

recognizing-venezuelan-national-assembly-president-juan-guaido-interim-president-venezuela.
         Case 1:16-cv-01533-ABJ Document 58-1 Filed 03/28/19 Page 2 of 3



Since that time over 50 countries have recognized the Guaidó government as the official

government of Venezuela.

       3.      To facilitate the transition to the newly-installed Guaidó government, the National

Assembly enacted the “Statute Governing the Transition to Democracy to Restore the Validity of

the Constitution of the Bolivarian Republic of Venezuela” (the “Transition Statute”). Pursuant to

Article 15.b of the Transition Statute, the Special Attorney General designated by Interim

President Guaidó has the power to appoint counsel for the Republic in international litigation.

On February 5, 2019, pursuant to the authority granted in Article 15.b of the Transition Statute,

President Guaidó appointed José Ignacio Hernández as the Special Attorney General of

Venezuela. A true and correct copy of the “Designation of José Ignacio Hernández,” dated

February 5, 2019, is attached hereto as Exhibit 1.

       4.      On February 27, 2019, the National Assembly approved the appointment of Mr.

Hernández.    Afterward, on March 19, 2019, the National Assembly approved a resolution

ratifying the determination of the “usurpation” of Mr. Reinaldo Munoz Pedroza as Maduro’s

illegally appointed Attorney General and ratifying Mr. Hernández as the only person having the

power to represent the Republic and appoint legal counsel in cases outside of Venezuela. A true

and correct copy of the “Acuerdo de Ratificación de la Usurpación,” dated March 19, 2019, is

attached hereto as Exhibit 2.

       5.      Mr. Hernández, in turn, engaged the undersigned counsel today to appear on

behalf of the Republic in these proceedings.         Accordingly, the Republic is moving on an

emergency basis to strike the Stipulated Order for Final Judgment to avoid its legal effects.

       6.      I am informed by Mr. Hernández that counsel from the law firms GST LLP and

Pilieromazza, PLLC, have not been acting in these proceedings on the instructions of the Guaidó




                                               -2-
           Case 1:16-cv-01533-ABJ Document 58-1 Filed 03/28/19 Page 3 of 3



government. Therefore, all the actions that they have taken since the enactment of the Acuerdo

de Ratificación de la Usurpación, including the execution of the Stipulated Order for Final

Judgment, are unauthorized and ultra vires.



I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the foregoing is true and

correct.


New York, New York
March 28, 2019


                                                    Respectfully submitted,


                                                     CURTIS, MALLET-PREVOST,
                                                     COLT & MOSLE LLP

                                                     By: /s/ Joseph D. Pizzurro
                                                     Joseph D. Pizzurro
                                                     (D.C. Bar No. 468922)
                                                     1717 Pennsylvania Avenue, N.W.
                                                     Washington, D.C. 20006
                                                     Tel.: (202) 452-7373
                                                     Fax: (202) 452-7333
                                                     Email: jpizzurro@curtis.com

                                                     Attorneys for Defendant
                                                     Bolivarian Republic of Venezuela




34497832




                                              -3-
